



EXHIBIT 10.23


    
    
GILEAD SCIENCES, INC.
GLOBAL RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible Employees, Directors and Consultants.
B.    This Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in connection with the Company’s issuance of shares of
Common Stock to Participant thereunder.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them herein and in the attached Appendix A.
NOW, THEREFORE, the Company hereby awards Restricted Stock Units to Participant
upon the following terms and conditions:
1.Grant of Restricted Stock Units. The Company hereby awards to Participant, as
of the Award Date indicated below, Restricted Stock Units under the Plan. Each
Restricted Stock Unit that vests hereunder will entitle Participant to receive
one share of Common Stock on the specified issuance date for that unit. The
number of Shares subject to the awarded Restricted Stock Units, the applicable
vesting schedule for those Shares, the dates on which those vested Shares shall
become issuable to Participant and the remaining terms and conditions governing
the Award shall be as set forth in this Agreement.


AWARD SUMMARY


Participant:
 
Award Date:
 
Number of Shares Subject to Award:
                           shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest in a series of three (3) successive equal annual
installments upon Participant’s completion of each successive year of Continuous
Service over the three (3)-year period measured from the Award Date. However,
one or more Shares may be subject to accelerated vesting in accordance with the
provisions of Paragraph 3 or 5 of this Agreement.



1

--------------------------------------------------------------------------------







Issuance Schedule
The Shares in which Participant vests in accordance with the Normal Vesting
Schedule shall become issuable pursuant to the Plan on the applicable annual
vesting date, subject to the Company’s collection of the applicable Withholding
Taxes. In no event will the Shares in which Participant so vests be issued after
the later of (i) the close of the calendar year in which the Shares vest
pursuant to the Normal Vesting Schedule or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following such vesting date. The procedures pursuant
to which the applicable Withholding Taxes are to be collected are set forth in
Paragraph 7 of this Agreement.



2.Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, Participant may not transfer any interest in the Award or the
underlying Shares or pledge or otherwise hedge the sale of those Shares,
including (without limitation) any short sale or any acquisition or disposition
of any put or call option or other instrument tied to the value of the
underlying Shares. However, any Shares which vest hereunder but which otherwise
remain unissued at the time of Participant’s death may be transferred pursuant
to the provisions of Participant’s will or the laws of inheritance.


3.Cessation of Service.


(a)Except as otherwise provided in this Paragraph 3 or in Paragraph 5 below,
should Participant cease Continuous Service for any reason prior to vesting in
one or more Shares pursuant to the Normal Vesting Schedule, then the Award will
be immediately cancelled with respect to those unvested Shares, and the number
of Restricted Stock Units will be reduced accordingly. Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.


(b)Should Participant (i) cease Continuous Service at least twelve (12) months
following the Award Date and (ii) (1) after attaining age 55 and completing at
least ten (10) years of Continuous Service or (2) after attaining age 65, then
Participant shall continue to vest in unvested Shares granted hereunder in
accordance with the Normal Vesting Schedule as if such Participant had remained
in Continuous Service. If Participant, as of December 31, 2018, (x) was in
Salary Grade 35 or above, (y) had completed at least three (3) years of
Continuous Service, and (z) the sum of Participant’s attained age and completed
years of Continuous Service equals or exceeds seventy (70) years, he or she
shall be deemed to satisfy the requirements of subparagraph (b)(ii). Any Shares
which vest pursuant to this Subparagraph shall be issuable as set forth in
Paragraph 1 above. Notwithstanding the foregoing, if the Company receives an
opinion of counsel that there has been a legal judgment and/or legal development
in Participant’s jurisdiction that would likely result in the favorable
treatment applicable to the Award pursuant to this subparagraph (b) being deemed
unlawful and/or discriminatory, then the Company will not apply this favorable
treatment at the time of Participant’s cessation of Continuous Service, and the
Award will be treated as set forth in Subparagraph 3(a). Furthermore, if
Participant is located in Australia, Hong Kong, the Netherlands, or Taiwan, he
or she shall not be eligible for the provisions of this Subparagraph 3(b) and
the Award will be treated as set forth in the Subparagraph 3(a).


2

--------------------------------------------------------------------------------







(c)Notwithstanding any other provision hereof, should Participant’s Continuous
Service be terminated for Cause (or for a reason that is comparable to
termination for Cause under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any), or should Participant engage in any other conduct, while in Continuous
Service or following cessation of Continuous Service, that is materially
detrimental to the business or affairs of the Company (or any Related Entity),
as determined in the sole discretion of the Administrator, then this Award will
be immediately cancelled with respect to all Shares, whether or not vested at
the time. Participant shall thereupon cease to have any right or entitlement to
receive any Shares under those cancelled units.


4.Stockholder Rights and Dividend Equivalents.


(a)The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares upon their
actual issuance following the Company’s collection of the applicable Withholding
Taxes.


(b)Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities (other
than Common Stock) or other property, be declared and paid on the outstanding
Common Stock while one or more Shares remain subject to this Award (i.e., those
Shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account shall be established
for Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on the Shares at the time
subject to this Award had they been issued and outstanding and entitled to that
dividend or distribution. As the Shares subsequently vest hereunder, the phantom
dividend equivalents so credited to those Shares in the book account shall vest,
and those vested dividend equivalents shall be distributed to Participant (in
the form of additional Shares or in such other form as the Administrator deems
appropriate under the circumstances) concurrently with the issuance of the
vested Shares to which those phantom dividend equivalents relate. However, each
such distribution shall be subject to the Company’s collection of the
Withholding Taxes applicable to that distribution. To the extent any phantom
dividend equivalents are to be distributed in Shares, then the following
conversion process will be in effect.  For each such dividend or distribution
that is to be converted into Shares, the aggregate dollar value of the cash,
securities or other property that would have been paid as an actual dividend or
distribution on the Shares subject to this Award had they been actually issued
and outstanding Shares at the time of such dividend or distribution will be
divided by the Fair Market Value per Share measured as of the date on which such
dividend or distribution was paid on the outstanding Common Stock, with any
fractional Share rounded up to the next whole Share.  The Administrator shall
have the sole discretion to determine the dollar value of any such dividend or
distribution paid other than in the form of cash, and its determination shall be
controlling.  


(c)Should Participant cease Continuous Service without vesting in one or more of
the Shares subject to this Award (including any Shares which do not or will not
otherwise vest after taking into account any applicable vesting acceleration or
continuation provisions set forth in Paragraph 3 or 5 of this Agreement), then
the phantom dividend equivalents


3

--------------------------------------------------------------------------------





credited to those unvested Shares shall be cancelled, and Participant shall
thereupon cease to have any further right or entitlement to those cancelled
amounts.


5.Change in Control.


(a)Any Restricted Stock Units subject to this Award at the time of a Change in
Control may be (i) assumed or otherwise continued in full force and effect by
the surviving corporation, (ii) replaced with an economically-equivalent
substitute award or (iii) replaced with a cash retention program of the
successor corporation that is in a dollar amount equal to the Fair Market Value
of the Shares underlying those Restricted Stock Units (as measured immediately
prior to the Change in Control) and provides for the subsequent vesting and
payout of that dollar amount in accordance with the same vesting and issuance
provisions that would otherwise be in effect for those Shares in the absence of
the Change in Control. In the event of such assumption or continuation of the
Award or such replacement of the Award with an economically-equivalent award or
cash retention program, no accelerated vesting of the Restricted Stock Units
shall occur at the time of the Change in Control. Notwithstanding the foregoing,
no such cash retention program shall be established for the Restricted Stock
Units subject to this Award to the extent such program would otherwise be deemed
to constitute a deferred compensation arrangement subject to the requirements of
Code Section 409A and the Treasury Regulations thereunder.


(b)In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares underlying those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time and with the approval of the Administrator, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per Share in the Change in Control transaction, provided the
substituted common stock is readily tradable on an established U.S. securities
exchange.


(c)Any Restricted Stock Units which are to be assumed or otherwise continued in
effect in connection with the Change in Control or are to be replaced with an
economically equivalent award or cash retention program in accordance with
Paragraph 5(a) shall be subject to accelerated vesting in accordance with the
following provision:


If Participant’s Employee status is unilaterally terminated as a result of an
involuntary termination (other than for death or Permanent Disability) without
Cause, or if Participant resigns from such Employee status due to a Constructive
Termination, at any time during the period beginning with the execution date of
the definitive agreement for that Change in Control transaction and ending with
the earlier of (i) the termination of that definitive agreement without the
consummation of such Change in Control or (ii) the expiration of the Applicable
Acceleration Period following the consummation of such


4

--------------------------------------------------------------------------------





Change in Control, then Participant shall immediately vest in all the unvested
Shares (or any replacement securities or cash proceeds) at the time subject to
this Award. The Shares (or any replacement securities or cash proceeds) that
vest pursuant to this Paragraph 5(c) shall be issued or distributed on the date
of Participant’s Separation from Service in connection with such termination of
Employee status or as soon as administratively practicable thereafter, but in no
event later than the later of (i) the close of the calendar year in which such
Separation from Service occurs or (ii) the fifteenth (15th) day of the third
(3rd) calendar month following the date of such Separation from Service. The
applicable Withholding Taxes with respect to such issuance shall be collected in
accordance with Paragraph 7 of this Agreement.
(d) If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect in connection
with the Change in Control or are not replaced with an economically equivalent
award or cash incentive program in accordance with Paragraph 5(a), then those
units will vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive for each such Share the same consideration per Share payable to the
other stockholders of the Company in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon the tenth
(10th) business day following the earliest to occur of (i) the date the Share
would have otherwise vested and been issued pursuant to the Vesting and Issuance
Schedules set forth in Paragraph 1 in the absence of such Change in Control,
(ii) the date of Participant’s Separation from Service, or (iii) the first date
following a Qualifying Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Company’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 7.


(e)This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


6.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off transaction, extraordinary dividend or distribution
or other change affecting the outstanding Common Stock as a class without the
Company’s receipt of consideration, or should the value of outstanding Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation or other reorganization, then equitable adjustments shall be made
by the Administrator to the total number and/or class of securities issuable
pursuant to this Award in order to reflect such change. In making such
adjustments, the Administrator shall take into account any amounts to be
credited to Participant’s book account under Paragraph 4(b) in connection with
the transaction, and the determination of the Administrator shall be final,
binding and conclusive. In the event of a Change in Control, the provisions of
Paragraph 5 shall be controlling.


5

--------------------------------------------------------------------------------







7.Issuance of Shares or Other Amounts.


(a)On or after each date on which one or more Shares are to be issued in
accordance with the express provisions of this Agreement, the Company shall
issue to or on behalf of Participant a certificate (which may be in electronic
form) for those Shares and shall concurrently distribute to Participant any
phantom dividend equivalents with respect to those Shares (in the form of
additional Shares or in such other form as the Administrator deems appropriate
under the circumstances), subject in each instance to the Company’s collection
of the applicable Withholding Taxes.


(b)Participant acknowledges that, regardless of any action the Company and/or
the Employer take with respect to any or all Withholding Taxes related to
Participant’s participation in the Plan and legally applicable to Participant,
the ultimate liability for all Withholding Taxes is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Withholding Taxes in connection with any aspect of the Award, including the
grant, vesting or settlement of the Award, the issuance of Shares (or other
property) upon settlement of the Award, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or phantom
dividend equivalents; and (ii) do not commit to, and are under no obligation to,
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Participant’s liability for Withholding Taxes or achieve any
particular tax result. Further, if Participant has become subject to Withholding
Taxes in more than one jurisdiction, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Withholding Taxes in more than one jurisdiction.


(c)The Company shall collect, and Participant hereby authorizes the Company to
collect, the Withholding Taxes with respect to the Shares issued under this
Agreement (including Shares issued in settlement of phantom dividend
equivalents) through an automatic Share withholding procedure pursuant to which
the Company will withhold, immediately as the Shares are issued under the Award,
a portion of those Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of such Withholding Taxes, unless such Share
Withholding Method is not permissible or advisable under local law or until the
Company otherwise decides to no longer utilize the Share Withholding Method and
provides Participants with a corresponding notice.


(d)If the Share Withholding Method is to be utilized for the collection of
Withholding Taxes, then the Company shall withhold the number of otherwise
issuable Shares necessary to satisfy the applicable Withholding Taxes based on
the applicable minimum statutory rate or other applicable withholding rate,
including maximum applicable rates, as determined by the Company in its sole
discretion. If the maximum rate is used, any over-withheld amount will be
refunded to Participant in cash by the Company or Employer (with no entitlement
to the Common Stock equivalent) or if not refunded, Participant may seek a
refund from the local tax authorities. If the obligation for Withholding Taxes
is satisfied by using the Share Withholding Method, then Participant will, for
tax purposes, be deemed to have been issued the full number of


6

--------------------------------------------------------------------------------





Shares subject to the vested Award, notwithstanding that a number of the Shares
are withheld solely for the purpose of paying the applicable Withholding Taxes.


(e)The Company shall have sole discretion to determine whether or not the Share
Withholding Method shall be utilized for the collection of the applicable
Withholding Taxes. Participant shall be notified (in writing or through the
Company’s electronic mail system) in the event the Company no longer intends to
utilize the Share Withholding Method. Should any Shares become issuable under
the Award (including Shares issued in settlement of phantom dividend
equivalents) at a time when the Share Withholding Method is not being utilized
by the Company, then the Withholding Taxes shall be collected from Participant
through a sale-to-cover transaction authorized by Participant, pursuant to which
an immediate open-market sale of a portion of the Shares issued to Participant
will be effected, for and on behalf of Participant, by the Company’s designated
broker to cover the Withholding Tax liability estimated by the Company to be
applicable to such issuance. Participant shall, promptly upon request from the
Company, execute (whether manually or through electronic acceptance) an
appropriate sales authorization (in form and substance reasonably satisfactory
to the Company) that authorizes and directs the broker to effect such
open-market, sale-to-cover transactions and remit the sale proceeds, net of
brokerage fees and other applicable charges, to the Company in satisfaction of
the applicable Withholding Taxes. However, no sale-to-cover transaction shall be
effected unless (i) such a sale is at the time permissible under the Company’s
insider trading policies governing the sale of Common Stock and (ii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.


(f)If the Company determines that such sale-to-cover transaction is not
permissible or advisable at the time or if Participant otherwise fails to effect
a timely sales authorization as required by this Agreement, then the Company
may, in its sole discretion, elect either to defer the issuance of the Shares
until such sale-to-cover transaction can be effected in accordance with
Participant’s executed sale directive or to collect the applicable Withholding
Taxes through Participant’s delivery of his or her separate check payable to the
Company in the amount of such Withholding Taxes or by withholding such amount
from other wages payable to Participant. In no event shall any Shares be issued
in the absence of an arrangement reasonably satisfactory to the Company for the
satisfaction of the applicable Withholding Taxes and in compliance with any
applicable requirements of Code Section 409A.


(g)Except as otherwise provided in Paragraph 5, the settlement of all Restricted
Stock Units which vest under the Award shall be made solely in Shares. In no
event, however, shall any fractional Shares be issued. Accordingly, the total
number of Shares to be issued at the time the Award vests (including any Shares
issued in settlement of phantom dividend equivalents) shall, to the extent
necessary, be rounded down to the next whole Share in order to avoid the
issuance of a fractional Share.


(h) The Company shall collect the Withholding Taxes with respect to phantom
dividend equivalents distributed in a form other than Shares by withholding a
portion of that distribution equal to the amount of the applicable Withholding
Taxes, with the cash portion of the distribution to be the first portion so
withheld, or through such other tax withholding arrangement as the Company deems
appropriate, in its sole discretion.


7

--------------------------------------------------------------------------------







(i)Notwithstanding the foregoing provisions, to the extent Participant is
subject to taxation in the United States, the employee portion of the federal,
state and local employment taxes required to be withheld by the Company in
connection with the vesting (as determined under applicable tax laws) of the
Shares or any other amounts hereunder (the “Employment Taxes”) shall in all
events be collected from Participant no later than the last business day of the
calendar year in which those Shares or other amounts vest (as determined under
applicable tax laws) hereunder. Accordingly, to the extent the applicable
issuance date for one or more vested Shares or the distribution date for such
other amounts is to occur in a year subsequent to the calendar year in which
those Shares or other amounts vest, Participant shall, if so requested by the
Company, on or before the last business day of the calendar year in which such
Shares or other amounts vest, deliver to the Company a check payable to its
order (or a wire transfer of funds to the Company) in the dollar amount equal to
the Employment Taxes required to be withheld with respect to those Shares or
other amounts. Alternatively, the Company may, in its sole discretion, elect to
withhold the dollar amount equal to the Employment Taxes required to be withheld
with respect to those Shares or other amounts from other wages payable to
Participant, or through such other tax withholding arrangement as the Company
deems appropriate, in its sole discretion. The provisions of this Paragraph 7(i)
shall be applicable only to the extent necessary to comply with the applicable
tax withholding requirements of Code Section 3121(v).


8.Leaves of Absence. For purposes of applying the various vesting provisions of
this Agreement, the Administrator, in its sole discretion, may determine that
Participant shall be deemed to cease Continuous Service and Employee status on
the commencement date of any leave of absence and not remain in Continuous
Service or Employee status during the period of that leave, except to the extent
otherwise required under employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any or
pursuant to the following policy:


Participant shall receive Continuous Service credit for such vesting purposes
for (i) the first three (3) months of an approved personal leave of absence and
(ii) the first seven (7) months of any bona fide leave of absence (other than an
approved personal leave), but in no event beyond the expiration date of such
leave of absence.
In no event, however, shall Participant be deemed, for vesting purposes
hereunder, to remain in Continuous Service or Employee status beyond the
earliest of (i) the expiration date of that leave of absence, unless Participant
returns to active Continuous Service or Employee status on or before that date,
(ii) the date Participant’s Continuous Service or Employee status actually
terminates by reason of his or her voluntary or involuntary termination or by
reason of his or her death or Permanent Disability or (iii) the date Participant
is deemed to have a Separation from Service.


8

--------------------------------------------------------------------------------







9.Compliance with Laws and Regulations.
(a)The issuance of Shares pursuant to the Award shall be subject to compliance
by the Company and Participant with all Applicable Laws relating thereto, as
determined by counsel for the Company.


(b)The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this Award shall relieve the Company of
any liability with respect to the non-issuance or sale of the Common Stock as to
which such approval shall not have been obtained. The Company, however, shall
use its reasonable best efforts to obtain all such approvals.


10.Insider Trading Restrictions/Market Abuse Laws. Participant may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the Shares are listed and in applicable jurisdictions including the United
States and Participant’s country or his or her broker’s country, if different,
which may affect Participant’s ability to accept, acquire, sell or otherwise
dispose of Shares, rights to Shares (e.g., Restricted Stock Units) or rights
linked to the value of Shares (e.g., dividend equivalents) during such times as
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
placed before he or she possessed inside information. Furthermore, Participant
could be prohibited from (i) disclosing the inside information to any third
party, which may include fellow employees and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable insider trading policy of the Company.
Participant acknowledges that it is Participant’s responsibility to comply with
any applicable restrictions and Participant should speak with his or her
personal legal advisor on this matter.


11.Deferred Issuance Date. Notwithstanding any provision to the contrary in this
Agreement, to the extent Participant is subject to taxation in the United States
and this Award may be deemed to create a deferred compensation arrangement under
Code Section 409A, then the following limitation shall apply:


No Shares or other amounts which become issuable or distributable under this
Agreement upon Participant’s Separation from Service shall actually be issued or
distributed to Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of such Separation from Service or (ii)
the date of Participant’s death, if Participant is deemed at the time of such
Separation from Service to be a specified employee under Section 1.409A-1(i) of
the Treasury Regulations issued under Code Section 409A, as determined by the
Administrator in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred Shares or other distributable amount
shall be issued or distributed in a lump sum on the first day of the seventh
(7th) month following the date of Participant’s Separation from Service or, if
earlier, the first day of the month immediately following the date the Company
receives proof of Participant’s death.
    


9

--------------------------------------------------------------------------------





To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more requirements or limitations of
Code Section 409A, such provisions shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder.
Each installment of Shares issuable pursuant to this Agreement shall be treated
as a separate payment for purposes of Code Section 409A.
12.Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the most current
address then indicated for Participant on the Company’s employee records or
shall be delivered electronically to Participant through the Company’s
electronic mail system or through the on-line brokerage firm authorized by the
Company to effect the sale of the Shares issued hereunder. All notices shall be
deemed effective upon personal delivery or delivery through the Company’s
electronic mail system or upon deposit in the U.S. or local country mail,
postage prepaid and properly addressed to the party to be notified.


13.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate.


14.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.


15.Governing Law and Venue.
(a)The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without resort to that State’s
conflict-of-laws rules.


(b)For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of San Mateo County, California, or the federal courts for the
Northern District of California, and no other courts where the grant of the
Restricted Stock Units is made and/or to be performed.


10

--------------------------------------------------------------------------------







16.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


17.Acknowledgment of Nature of Plan and Award. In accepting the Award,
Participant acknowledges, understands and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the Award is exceptional, voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted in the past;


(c)all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company;


(d)the Award and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Related Entity and shall
not interfere with the ability of the Company, the Employer or any Related
Entity, as applicable, to terminate Participant’s employment or service
relationship (if any);


(e)Participant’s participation in the Plan is voluntary;


(f)the Award and the Shares subject to the Award, and the income and value of
same, are not intended to replace any pension rights or compensation;


(g)the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, holiday pay, bonuses, long-service awards, leave-related
payments, pension or retirement or welfare benefits or similar payments;


(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with any certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of Participant’s Continuous
Service by the Employer or the Company (or any Related Entity) (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the Award,
Participant irrevocably agrees not to institute any claim against the Company,
the Employer or any Related Entity, waives his or her ability, if any, to bring
any such claim and releases the Company, the Employer and any Related Entity
from any such claim; if,


11

--------------------------------------------------------------------------------





(j)notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;


(k)unless otherwise agreed with the Company in writing, the Award and the Shares
subject to the Award, and the income and value of same, are not granted as
consideration for, or in connection with, any service Participant may provide as
a director of the Company or a Related Entity;


(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares; and


(m)the following provisions apply only if Participant is providing services
outside the United States:


(i)the Award and the Shares subject to the Award, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose;


(ii)Participant acknowledges and agrees that neither the Company, the Employer
nor any Related Entity shall be liable for any foreign exchange rate fluctuation
between Participant’s local currency and the United States Dollar that may
affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.


18.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the Restricted Stock Units.


19.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or other Participants.


20.Data Privacy.


(a)Data Privacy Consent. By electing to participate in the Plan via the
Company’s online acceptance procedure, Participant is declaring that he or she
agrees with the data processing practices described herein and consents to the
collection, processing and use of Personal Data (as defined below) by the
Company and the transfer of Personal Data to the recipients mentioned herein,
including recipients located in countries which do not adduce


12

--------------------------------------------------------------------------------





an adequate level of protection from a European (or other) data protection law
perspective, for the purposes described herein.


(b)Declaration of Consent. Participant understands that he or she needs to
review the following information about the processing of his or her personal
data by or on behalf of the Company, the Employer and/or any Related Entity as
described in the Agreement and any other Plan materials (the “Personal Data”)
and declare his or her consent. As regards the processing of Participant’s
Personal Data in connection with the Plan and this Agreement, Participant
understands that the Company is the controller of his or her Personal Data.


(c)Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about Participant for the purposes of allocating Shares
and implementing, administering and managing the Plan. Participant understands
that this Personal Data may include, without limitation, his or her name, home
address and telephone number, email address, date of birth, social insurance
number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares of stock or equivalent benefits awarded, cancelled,
exercised, vested, unvested or outstanding in Participant’s favor. The legal
basis for the processing of Participant’s Personal Data, where required, will be
his or her consent.


(d)Stock Plan Administration Service Providers. Participant understands that the
Company transfers his or her Personal Data, or parts thereof, to E*TRADE
Financial Services, Inc. (and its affiliated companies), an independent service
provider based in the United States which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share Participant’s Personal
Data with such different service provider that serves the Company in a similar
manner. Participant understands and acknowledges that the Company’s service
provider will open an account for him or her to receive and trade Shares
acquired under the Plan and that he or she will be asked to agree on separate
terms and data processing practices with the service provider, which is a
condition of Participant’s ability to participate in the Plan.


(e)International Data Transfers. Participant understands that the Company and,
as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan, such as E*TRADE Financial Services,
Inc., are based in the United States. Participant understands and acknowledges
that his or her country may have enacted data privacy laws that are different
from the laws of the United States. For example, the European Commission has
issued only a limited adequacy finding with respect to the United States that
applies solely if and to the extent that companies self-certify and remain
self-certified under the EU/U.S. Privacy Shield program. The Company does not
currently participate in the EU/U.S. Privacy Shield Program. The Company’s legal
basis for the transfer of Participant’s Personal Data is his or her consent.


13

--------------------------------------------------------------------------------







(f)Data Retention. Participant understands that the Company will use his or her
Personal Data only as long as is necessary to implement, administer and manage
his or her participation in the Plan, or to comply with legal or regulatory
obligations, including under tax and securities laws. In the latter case,
Participant understands and acknowledges that the Company’s legal basis for the
processing of his or her Personal Data would be compliance with the relevant
laws or regulations. When the Company no longer needs Participant’s Personal
Data for any of the above purposes, Participant understands the Company will
remove it from its systems.


(g)Voluntariness and Consequences of Denial/Withdrawal of Consent. Participant
understands that his or her participation in the Plan and his or her consent is
purely voluntary. Participant may deny or later withdraw his or her consent at
any time, with future effect and for any or no reason. If Participant denies or
later withdraws his or her consent, the Company can no longer offer Participant
participation in the Plan or offer other equity awards to Participant or
administer or maintain such awards and Participant would no longer be able to
participate in the Plan. Participant further understands that denial or
withdrawal of his or her consent would not affect his or her status or salary as
an employee or his or her career and that Participant would merely forfeit the
opportunities associated with the Plan.


(h)Data Subject Rights. Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where Participant is based and subject to the conditions
set out in the applicable law, Participant may have, without limitation, the
rights to (i) inquire whether and what kind of Personal Data the Company holds
about him or her and how it is processed, and to access or request copies of
such Personal Data, (ii) request the correction or supplementation of Personal
Data about him or her that is inaccurate, incomplete or out-of-date in light of
the purposes underlying the processing, (iii) obtain the erasure of Personal
Data no longer necessary for the purposes underlying the processing, processed
based on withdrawn consent, processed for legitimate interests that, in the
context of his or her objection, do not prove to be compelling, or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of his or her Personal Data in certain situations where
Participant feels its processing is inappropriate, (v) object, in certain
circumstances, to the processing of Personal Data for legitimate interests, and
to (vi) request portability of Participant’s Personal Data that he or she has
actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or his or her employment and is carried out by
automated means. In case of concerns, Participant understands that he or she may
also have the right to lodge a complaint with the competent local data
protection authority. Further, to receive clarification of, or to exercise any
of, Participant’s rights, Participant understands that he or she should contact
his or her local human resources representative.


14

--------------------------------------------------------------------------------







21.Plan Prospectus. The official prospectus for the Plan is available on the
Company’s intranet at: GNet > Employee Resources > Stock Awards > Plan
Documents. Participant may also obtain a printed copy of the prospectus by
contacting Stock Plan Services at stockplanservices@gilead.com.


22.Language. By electing to accept this Agreement, Participant acknowledges that
he or she is sufficiently proficient in English, or has consulted with an
advisor who is sufficiently proficient in English so as to allow Participant, to
understand the terms and conditions of this Agreement. Further, if Participant
has received this Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.


23.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
24.Participant Acceptance. Participant must accept the terms and conditions of
this Agreement either electronically through the electronic acceptance procedure
established by the Company or through a written acceptance delivered to the
Company in a form satisfactory to the Company. In no event shall any Shares be
issued (or other securities or property distributed) under this Agreement in the
absence of such acceptance.


25. Foreign Account / Assets Reporting. Depending upon the country to which laws
Participant is subject, Participant may have certain foreign asset and/or
account reporting requirements that may affect Participant’s ability to acquire
or hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends or phantom dividend equivalents received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
Participant’s country. Participant’s country may require that he or she report
such accounts, assets or transactions to the applicable authorities in
Participant’s country. Participant is responsible for knowledge of and
compliance with any such regulations and should speak with his or her own
personal tax, legal and financial advisors regarding same.


26.    Addendum. Notwithstanding any provisions in this Agreement, the Award
shall be subject to any special terms and conditions set forth in any Addendum
to this Agreement for Participant’s country. Moreover, if Participant relocates
to one of the countries included in the Addendum, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary for
legal or administrative reasons. The Addendum constitutes part of this
Agreement.


27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
        


15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.
GILEAD SCIENCES, INC.
 
 
 
/s/ Jyoti Mehra
By:
Jyoti Mehra
Title:
EVP, Human Resources



        
By Participant’s electronic acceptance and the signature of the Company’s
representative above, Participant and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and the
Agreement, including the terms and conditions set forth in any Addendum to the
Agreement for Participant’s country. Participant has reviewed the Plan and the
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to accepting the Agreement and fully understands all provisions of
the Plan and Agreement.                     


16

--------------------------------------------------------------------------------






APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Addendum shall mean the addendum to this Agreement setting forth special terms
and conditions for Participant’s country.


B.Administrator shall mean the Compensation Committee of the Board (or a
subcommittee thereof) acting in its capacity as administrator of the Plan.


C.Agreement shall mean this Global Restricted Stock Unit Issuance Agreement.


D.Applicable Acceleration Period shall have the meaning assigned to such term in
Section 2(b) of the Plan and shall be determined on the basis of Participant’s
status on the Change in Control date.


E.Applicable Laws shall mean the legal requirements related to the Plan and the
Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.


F.Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of this Agreement.


G.Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.


H.Board shall mean the Company’s Board of Directors.


I.Cause shall have the meaning given to the term “Cause” in any effective
employment agreement between the Participant and the Company or a Related
Entity, or if none, shall mean the termination of Participant’s Continuous
Service as a result of Participant’s (i) conviction of, a guilty plea with
respect to, or a plea of nolo contendere to, a charge that Participant has
committed a felony under the laws of the United States or of any State or a
crime involving moral turpitude, including (without limitation) fraud, theft,
embezzlement or any crime that results in or is intended to result in personal
enrichment to Participant at the expense of the Company or a Related Entity;
(ii) material breach of any agreement entered into between Participant and the
Company or a Related Entity that impairs the Company’s or the Related Entity’s
interest therein; (iii) willful misconduct, significant failure to perform his
or her duties or gross neglect of his or her duties; (iv) engagement in any
activity that constitutes a material conflict of interest with the Company or a
Related Entity; or (v) reasons that are comparable to Cause under employment
laws


B-1

--------------------------------------------------------------------------------





in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any.


J.Change in Control shall mean a change in ownership or control of the Company
effected through the consummation of any of the following transactions:


(i)    a sale, transfer or other disposition of all or substantially all of the
Company’s assets;


(ii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Company or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities (as measured in terms of the power to vote with respect to the
election of Board members) outstanding immediately after the consummation of
such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders or an
acquisition, consolidation or other reorganization to which the Company is a
party; or


(iii)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.


In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Company’s incorporation or to create a holding company structure
pursuant to which the Company becomes a wholly-owned subsidiary of an entity
whose outstanding voting securities immediately after its formation are
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to the formation of such entity.


B-2

--------------------------------------------------------------------------------







K.Code shall mean the U.S. Internal Revenue Code of 1986, as amended.


L.Common Stock or Shares shall mean shares of the Company’s common stock.


M.Company shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.


N.Constructive Termination shall have the meaning assigned to such term in
Section 11(d) of the Plan.


O.Consultant shall mean any person, including an advisor, who is compensated by
the Company or any Related Entity for services performed as a non-employee
consultant; provided, however, that the term “Consultant” shall not include
non-employee Directors serving in their capacity as Board members. The term
“Consultant” shall include a member of the board of directors of a Related
Entity.


P.Continuous Service shall mean the performance of services for the Company or a
Related Entity (whether now existing or subsequently established) by a person in
the capacity of an Employee, Director or Consultant. For purposes of this
Agreement, Participant shall be deemed to cease Continuous Service immediately
upon the occurrence of either of the following events: (i) Participant no longer
performs services in any of the foregoing capacities for the Company or any
Related Entity or (ii) the entity for which Participant is performing such
services ceases to remain a Related Entity of the Company, even though
Participant may subsequently continue to perform services for that entity.
Subject to the foregoing and any applicable limitations of Code Section 409A,
the Administrator shall have the exclusive discretion to determine when
Participant ceases Continuous Service for purposes of the Award.


Q.Director shall mean a member of the Board.


R.Employee shall mean any person who is in the employ of the Company (or any
Related Entity), subject to the control and direction of the Company or Related
Entity as to both the work to be performed and the manner and method of
performance.


S.Employer shall mean the Company or the Related Entity employing or retaining
Participant.


T.Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock (or the closing bid, if no sales were
reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there is no reported closing price or closing bid for that date, then
the closing price or closing bid, as applicable, for the last trading date on
which such closing price or closing bid was quoted shall be determinative of
such Fair Market Value. The applicable quoted price shall be as reported in The
Wall Street Journal or such other source as the Administrator deems reliable.


U.1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended from
time to time.


B-3

--------------------------------------------------------------------------------







V.Normal Vesting Schedule shall mean the schedule set forth in Paragraph 1 of
the Agreement, pursuant to which the Restricted Stock Units and the underlying
Shares are to vest in a series of installments over Participant’s period of
Continuous Service.


W.Parent shall mean a “parent corporation,” whether now existing or hereafter
established, as defined in Section 424(e) of the Code.


X.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.


Y.Plan shall mean the Company’s 2004 Equity Incentive Plan, as amended and
restated from time to time.


Z.Permanent Disability shall mean the inability of Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more. The Administrator shall have exclusive
discretion to determine when Permanent Disability has occurred for purposes of
this Agreement.


AA.    Qualifying Change in Control shall mean a change in the ownership of the
Company, a change in the effective control of the Company or a change in
ownership of a substantial portion of the Company’s assets, with each such event
to be determined in accordance with the requirements for a change in control
event set forth in Section 1.409A-3(i)((5) of the Treasury Regulations;
provided, however, that a change in the effective control of the Company will
only be deemed to occur if there is an acquisition, within the applicable twelve
(12)-month period, of ownership of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities.


BB.    Related Entity shall mean (i) any Parent or Subsidiary of the Company and
(ii) any corporation in an unbroken chain of corporations beginning with the
Company and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least twenty percent
(20%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain and there is a legitimate non-tax
business purpose for making this Award to Participant.


CC.    Restricted Stock Unit shall mean the Award in the form of a contractual
right to receive Shares under this Agreement which will entitle Participant to
receive one actual share of Common Stock per Restricted Stock Unit upon the
satisfaction of the Continuous Service vesting requirements applicable to such
Award.


DD.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
Participant shall be deemed to have terminated employment for such purpose at
such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services such person rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for


B-4

--------------------------------------------------------------------------------





purposes of determining when a Separation from Service occurs, Participant will
be deemed to continue in “Employee” status for so long as he remains in the
employ of one or more members of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Company and any
Parent or Subsidiary and any other corporation or business controlled by,
controlling or under common control with, the Company, as determined in
accordance with Sections 414(b) and 414(c) of the Code and the Treasury
Regulations thereunder, except that in applying Sections 1563(1), (2) and (3) of
the Code for purposes of determining the controlled group of corporations under
Section 414(b), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in such sections, and in
applying Section 1.414(c)-2 of the Treasury Regulations for purposes of
determining trades or businesses that are under common control for purposes of
Section 414(c), the phrase “at least 50 percent” shall be used instead of “at
least 80 percent” each place the latter phrase appears in Section 1.414(c)-2 of
the Treasury Regulations. Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code. In addition, the
following special provisions shall be in effect for any leave of absence taken
by Participant while this Award is outstanding:


i.Should the period of such leave (other than a disability leave) exceed six (6)
months, then Participant shall be deemed to incur a Separation from Service upon
the expiration of the initial six (6) - month period of that leave, unless
Participant retains a right to re-employment under Applicable Law or by contract
with the Company (or any Parent or Subsidiary or other Related Entity).
 
ii.Should the period of a disability leave exceed twenty-nine (29) months, then
Participant shall be deemed to incur a Separation from Service upon the
expiration of the initial twenty-nine (29)-month period of that leave, unless
Participant retains a right to re-employment under Applicable Law or by contract
with the Company (or any Parent or Subsidiary or other Related Entity). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his position of
employment with the Company (or any Parent or Subsidiary or other Related
Entity) or any substantially similar position of employment.


EE.    Share Withholding Method shall mean an automatic Share withholding
procedure pursuant to which the Company will withhold, immediately as the Shares
are issued under the Award, a portion of those Shares with a Fair Market Value
(measured as of the issuance date) equal to the amount of the applicable
Withholding Taxes.


FF.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.


GG.    Subsidiary shall mean a “subsidiary corporation,” whether now existing or
hereafter established, as defined in Section 424(f) of the Code.


B-5

--------------------------------------------------------------------------------







HH.    Withholding Taxes shall mean any and all income taxes (including U.S.
federal, state, and local tax and/or foreign income taxes) and the employee
portion of the federal, state, local and/or foreign employment taxes (including
social insurance, payroll tax, payment on account or other tax-related items)
required or permitted to be withheld by the Company in connection with any
taxable or tax withholding event, as applicable, attributable to the Award or
Participant’s participation in the Plan.




B-6